
	
		II
		109th CONGRESS
		2d Session
		S. 4090
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2006
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to authorize the Administrator of the Federal
		  Emergency Management Agency to reimburse State and local law enforcement
		  agencies for any expenditures or compensation of personnel and use or
		  consumption of materials and facilities, and for other
		  purposes.
	
	
		1.Law
			 enforcement reimbursementSection 621(e) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5197(e)) is
			 amended—
			(1)by striking
			 The Director and inserting the following:
				
					(1)In
				generalThe Administrator
					;
				and
			(2)by adding at the
			 end the following:
				
					(2)Law enforcement
				exceptionTo the extent that funds are available, the
				Administrator may reimburse the Department of Justice, Bureau of Justice
				Assistance, for any payment made by the Bureau of Justice Assistance to a law
				enforcement agency of a State or local government for expenditures or
				compensation of personnel and use or consumption of materials and facilities by
				that law enforcement agency in an area in which the President declared a major
				disaster during the period of such
				declaration.
					.
			2.Technical and
			 conforming amendments
			(a)In
			 generalThe Robert T.
			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)
			 is amended—
				(1)in section 204(b)
			 (42 U.S.C. 5134(b)), by striking Director and inserting
			 Administrator;
				(2)in section 303(b)
			 (42 U.S.C. 5144(b)), by striking Director each place that term
			 appears and inserting Administrator;
				(3)in section
			 326(c)(3) (42 U.S.C. 5165d(c)(3)), by striking Director and
			 inserting Administrator;
				(4)in section 404(b)
			 (42 U.S.C. 5170c(b)), by striking Director each place that term
			 appears and inserting Administrator;
				(5)in section 406
			 (42 U.S.C. 5172), by striking Director each place that term
			 appears and inserting Administrator;
				(6)in section 602(a)
			 (42 U.S.C. 5195a(a))—
					(A)in paragraph (4),
			 by striking Director and inserting Administrator;
			 and
					(B)by striking
			 paragraph (7) and inserting the following:
						
							(7)AdministratorThe term Administrator means
				the Administrator of the Federal Emergency Management
				Agency.
							;
					(7)in sections 603
			 through 613, as amended by this Act, (42 U.S.C. 5195b et seq.), by striking
			 Director each place that term appears and inserting
			 Administrator;
				(8)in sections 616
			 and 621 (42 U.S.C. 5196f and 5197), by striking Director each
			 place that term appears and inserting Administrator;
				(9)in section 622
			 (42 U.S.C. 5197a)—
					(A)in subsection
			 (a), by striking Director each place that term appears and
			 inserting Administrator;
					(B)in subsection
			 (b), by striking Director and inserting
			 Administrator; and
					(C)in subsection
			 (c)—
						(i)by
			 striking Director the first place that term appears and
			 inserting Administrator; and
						(ii)by
			 striking Director of the Federal Emergency Management Agency
			 each place that term appears and inserting Administrator;
						(10)in sections 623
			 and 624 (42 U.S.C. 5197b and 5197c), by striking Director each
			 place that term appears and inserting Administrator; and
				(11)in section 629
			 (42 U.S.C. 5197h), by striking Director each place that term
			 appears and inserting Administrator.
				(b)ReferencesAny
			 reference to the Administrator of the Federal Emergency Management Agency in an
			 amendment made by this Act shall be considered to refer and apply to the
			 Director of the Federal Emergency Management Agency until March 31,
			 2007.
			
